Citation Nr: 0626340	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to July 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Anchorage, Alaska Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran's recurrent tinnitus is perceived bilaterally.

2. The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

B.	Factual Background, Legal Criteria, and Analysis

An April 2000 rating decision granted the veteran service 
connection and a single 10 percent rating for bilateral 
tinnitus.  In February 2003, the veteran's representative 
filed a claim for increase, arguing the RO had erred in its 
interpretation of Code 6260 and that the veteran was entitled 
to separate 10 percent ratings for each ear, rather than the 
single 10 percent rating assigned.  In an April 2003 rating 
decision, the RO determined it had interpreted the law 
correctly and continued the single 10 percent evaluation.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, note 2 (2005).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating for tinnitus in excess of 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
pre June 13, 2003 Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, to include the claim at hand, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 13, 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the current version also, 
specifically, prohibits a schedular rating in excess of a 
single 10 percent rating for tinnitus, however perceived, the 
veteran's claim for separate 10 percent ratings for each ear 
for his service-connected tinnitus must be denied under both 
the new and old versions of the regulation.  Nothing in the 
record suggests that the tinnitus requires frequent 
hospitalization or causes marked interference with employment 
or otherwise suggests that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated, nor has 
it been so alleged.  As the disposition of this claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


